Exhibit 10.1

[AGENUS LETTERHEAD]

January 30, 2013

Mr. Brad Kelley

c/o Greg Betterton, Esq.

735 E. Venice Ave., #200

Venice, FL 34285

Re: Exchange of Series A Convertible Preferred Stock of Agenus Inc. (the
“Company”)

Dear Mr. Kelley,

The Company has requested and you have agreed to assign and transfer 31,620
shares of Series A Convertible Preferred Stock of the Company (the “Series A
Preferred Stock”) to the Company in exchange for newly issued shares of Series
A-1 Convertible Preferred Stock of the Company (the “Series A-1 Preferred
Stock”) and Common Stock (defined below). The Series A-1 Preferred Stock shall
in all respects be identical to the Series A Preferred Stock with the exception
that (i) the Accumulation Rate beginning on the date of issuance shall be
.6325%; (ii) the Conversion Value shall initially be $94.86, reflecting the
prior reverse stock split; and (iii) the Series A-1 Preferred Stock provides
that amendments to the Series A-1 Convertible Preferred Stock may be made by the
Company’s Board of Directors and a majority of the holders of the Series
A-1Prefered Stock and shall not require the approval of the Common Stock
(defined below). Therefore, you hereby agree to assign and deliver 31,620 shares
of the Series A Preferred Stock in exchange for the issuance by the Company to
you of (i) 666,666 unregistered shares of common stock of the Company, par value
0.01 (the “Common Stock”), and (ii) 31,620 shares of Series A-1 Preferred Stock.
The Common Stock shall be subject to the terms and conditions attached hereto as
Appendix A. The terms of the Series A-1 Preferred Stock shall be as set forth in
the Certificate of Designation, Preferences and Rights of the Series A-1
Convertible Preferred Stock attached hereto (the “Certificate”).

The exchange shall take place as soon as practicable, but no later than
forty-eight (48) hours after approval of the exchange by the Board of Directors
of the Company, of which you shall be promptly notified. Upon the Company filing
the Certificate with the Secretary of State of Delaware, the Company shall
deliver the Common Stock and the Series A-1 Preferred Stock to the you, and you
shall surrender the Series A Preferred Stock to the Company.

The Company acknowledges an accrued and unpaid dividend for the calendar quarter
ending September 30, 2012 and through the date of this Agreement in the
aggregate amount of $460,963, which accrued and unpaid dividends will be paid by
the Company when the Company deems it is permitted to do so under applicable
law.



--------------------------------------------------------------------------------

The parties agree that you have not requested from the Company, and the Company
has not provided to you, any material non-public information concerning the
Company.

Please acknowledge your agreement with the above by signing where indicated
below and returning one original agreement to: Agenus Inc., 3 Forbes Road,
Lexington, MA 02421 Attn: Legal Department.

Best regards,

 

/s/ Garo H. Armen Garo H. Armen

ACKNOWLEDGED AND AGREED:

 

/s/ Brad Kelley

Brad Kelley

 

- 2 -



--------------------------------------------------------------------------------

Appendix A

Terms and Conditions for Common Stock Issuance under Exchange Agreement

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Agreement. References herein to Rules are to Rules
issued under the Securities Act of 1933, as amended (the “Securities Act”).

I. Common Stock Representation Letter. Agenus’ obligation to issue 666,666
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), under the Agreement is subject to you providing to Agenus the customary
restrictions and representations required, in the reasonable opinion of Agenus’s
legal counsel, to comply with the rules and regulations promulgated by the
United States Securities and Exchange Commission (the “SEC”) and other
applicable laws, which, absent a change in such rules and regulations, shall be
substantially in the form of Annex I hereto (the “Common Stock Representation”).

II. Payment. Agenus shall have seven (7) days from receipt of your Common Stock
Representation to issue the Common Stock through the issuance of, which seven
(7) day period may be extended as mutually agreed to in writing by you and
Agenus.

III. Transfer Restrictions.

A. You covenant that the Common Stock will only be disposed or transferred
pursuant to an available exemption from the registration requirements of the
Securities Act, and in compliance with any applicable state securities laws.
Subject to subparagraph (E) below, in connection with any disposition or
transfer of Common Stock, Agenus may require you to provide to Agenus an opinion
of counsel selected by you, the form and substance of which opinion shall be
reasonably satisfactory to Agenus, to the effect that such transfer or
disposition does not require registration under the Securities Act. The parties
acknowledge and agree that Agenus has no obligations to file a registration
statement with respect to the Common Stock.

B. You covenant that you will promptly notify Agenus in the event that (i) you
become an “affiliate” of Agenus as that term is defined in Rule 144(a)(1),
(ii) any event occurs by which the six (6) month holding required pursuant to
Rule 144(d) is suspended or restated, or (iii) any event occurs by which anyone
other than you becomes the beneficial owner of all or any portion of the Common
Stock.

C. You agree to the imprinting, so long as is required by the Agreement, of the
following legend on any certificate evidencing any of the Common Stock:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

 

- 3 -



--------------------------------------------------------------------------------

D. Certificates evidencing the Common Stock shall not be required to contain
such legend or any other legend (i) following any sale of such Common Stock
pursuant to Rule 144 if, prior to such sale, the holder provides Agenus with a
legal opinion (and the documents upon which the legal opinion is based)
reasonable acceptance to Agenus to the effect that the Common Stock can be sold
under Rule 144, (ii) if the holder provides Agenus with a legal opinion (and the
documents upon which the legal opinion is based) reasonably acceptable to Agenus
to the effect that the Common Stock is eligible for sale under Rule 144(b)(1),
or (iii) if the holder provides Agenus with a legal opinion (and the documents
upon which the legal opinion is based) reasonably acceptable to Agenus to the
effect that the legend is not required under applicable requirements of the
Securities Act (including controlling judicial interpretations and
pronouncements issued by the Staff of the SEC).

E. Notwithstanding anything in the Agreement or this Appendix A to the contrary,
in the event that, prior to the six (6) month anniversary of the issuance of the
Common Stock, no events occur that would require your notification of Agenus
pursuant to subparagraph (B) above, you shall not be required to produce a legal
opinion (i) for any subsequent transfer or disposition pursuant to Rule 144 or
(ii) for the issuance of any certificates without applicable legends. The
parties acknowledge and agree that, for any other transfer or disposition,
Agenus reserves the right to require a legal opinion (and any applicable
supporting documents) reasonably acceptable to Agenus prior to the approval of
such transfer or disposition.

 

- 4 -



--------------------------------------------------------------------------------

Annex I

COMMON STOCK REPRESENTATION

[Date]                    

Agenus Inc.

3 Forbes Road

Lexington, MA 02421

Attn: Garo Armen

With a copy to: Legal Department

Ladies and Gentlemen,

Reference is made to that Exchange Agreement dated                      (the
“Agreement”) by and between Agenus Inc. (the “Company”) and Mr. Brad Kelly (“Mr.
Kelly”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Agreement.

Under the terms of the Agreement, and subject to approval of the Company’s Board
of Directors, Agenus has agreed to issue to Mr. Kelly 666,666 shares of Agenus’
common stock, par value $0.01 per share (the “Common Stock”). Mr. Kelly hereby
represents, warrants and covenants to Agenus as of the date hereof as follows:

 

  1. No Public Sale or Distribution. Mr. Kelly is acquiring the Common Stock in
the ordinary course of business for Mr. Kelly’s own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, and Mr. Kelly does not have a present arrangement to effect any
distribution of the Common Stock to or through any person or entity; provided,
however, that by making the representations herein, Mr. Kelly does not agree to
hold any of the Common Stock for any minimum or other specific term and reserves
the right to dispose of the Common Stock at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act.

 

  2. Investor Status. At the time Mr. Kelly was offered the Common Stock, it
was, and at the date hereof is, an “accredited investor” as defined in Rule
501(a) under the Securities Act. Mr. Kelly is not a broker dealer registered
under Section 15(a) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or a member of the NASD, Inc. or an entity engaged in the
business of being a broker dealer. Except as otherwise disclosed in writing to
Agenus on or prior to the date hereof, Mr. Kelly is not affiliated with any
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
the NASD, Inc. or an entity engaged in the business of being a broker dealer.

 

  3. Experience. Mr. Kelly, either alone or together with Mr. Kelly’s
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective acquisition of the Common Stock, and has so evaluated the merits
and risks of such acquisition. Mr. Kelly understands that he must bear the
economic risk of this acquisition of the Common Stock indefinitely, and
Mr. Kelly is able to bear such risk and is able to afford a complete loss of
such investment.

 

- 5 -



--------------------------------------------------------------------------------

  4. Access to Information. Mr. Kelly acknowledges that he has been afforded:
(i) the opportunity to ask such questions as he has deemed necessary of, and to
receive answers from, representatives of Agenus concerning the terms and
conditions of the offering of the Common Stock and the merits and risks of
acquiring the Common Stock; (ii) access to information about Agenus and its
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable Mr. Kelly to evaluate his
acquisition of Common Stock, including, without limitation, public filings made
by Agenus under the Exchange Act and located on the internet at www.sec.gov; and
(iii) the opportunity to obtain such additional information that Agenus
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.

 

  5. No Governmental Review. Mr. Kelly understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Common Stock or the fairness or
suitability of the acquisition of the Common Stock nor have such authorities
passed upon or endorsed the merits of the offering of the Common Stock.

 

  6. No Conflicts. The acquisition of the Common Stock by Mr. Kelly will not
(i) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which he is a party, or (ii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Mr. Kelly, except in each case,
for such that are not material and do not otherwise affect his ability to
acquire the Common Stock.

 

  7. Restricted Securities. Mr. Kelly understands that the Common Stock is
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as it is being acquired from Agenus in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. Mr. Kelly acknowledges that Agenus has no
obligation to register or qualify the Common Stock for resale. Mr. Kelly further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Common
Stock, and on requirements relating to Agenus which are outside of Mr. Kelly’s
control, and which Agenus is under no obligation and may not be able to satisfy.

 

  8. No Affiliate. Mr Kelly is not an “affiliate” of Agenus as that term is
defined in Rule 144(a)(1) under the Securities Act or any applicable state
securities law, and has not been an affiliate of Agenus for at least 90 days.

 

  9. Legends. It is understood that, except as provided in Appendix A of the
Agreement, certificates evidencing Common Stock may bear the legend set forth in
Appendix A of the Agreement.

 

- 6 -



--------------------------------------------------------------------------------

  10. No Legal, Tax or Investment Advice. Mr. Kelly understands that nothing in
the Agreement or any other materials presented by or on behalf of Agenus to
Mr. Kelly in connection with the issuance of the Common Stock constitutes legal,
tax or investment advice. Mr. Kelly has consulted such legal, tax and investment
advisors as he, in his sole discretion, has deemed necessary or appropriate in
connection with his acquisition of the Common Stock.

 

Regards, By:  

 

 

- 7 -



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS

of the

SERIES A-1 CONVERTIBLE PREFERRED STOCK

of

AGENUS INC.

Pursuant to Section 151 of the General Corporation

Law of the State of Delaware

We, Garo Armen, Chief Executive Officer and Chairman, and Karen Valentine,
Secretary, of Agenus Inc. (the “Corporation”), a corporation organized and
existing under the laws of the State of Delaware, in accordance with Section 151
of the Delaware General Corporation Law, certify:

FIRST: The Certificate of Incorporation of the Corporation, as currently
amended, authorizes the issuance of up to 5,000,000 shares of preferred stock,
par value $0.01 per share, in one or more series, with such designations,
preferences and relative, participating, optional or other special rights, and
qualifications, limitations or restrictions thereof, as may be stated and
expressed in a resolution or resolutions providing for the issuance of any such
series adopted by the Board of Directors of the Corporation, pursuant to
authority expressly vested in the Board of Directors by the Certificate of
Incorporation of the Corporation.

SECOND: The Board of Directors of the Corporation duly adopted the following
resolutions authorizing the creation of a new series of such preferred stock, to
be known as “Series A-1 Convertible Preferred Stock”, stating that 31,620 shares
of the authorized and unissued preferred stock shall constitute such series,
stating that such shares of Series A-1 Convertible Preferred Stock may be issued
in exchange for the 31,620 shares of presently issued and outstanding Series A
Convertible Preferred Stock, and setting forth a statement of the voting powers,
designation, preferences and relative, participating, optional or other special
rights, and the qualifications, limitations and restrictions thereof as follows:

 

- 8 -



--------------------------------------------------------------------------------

BE IT RESOLVED, that the terms of the Series A-1 Convertible Preferred Stock
shall be as follows:

1. Designation of Preferred Stock. The rights, preferences, privileges and
restrictions granted to and imposed on the Series A-1 Convertible Preferred
Stock, $0.01 par value per share (the “Series A-1 Preferred Stock” or the
“Preferred Stock”), are set forth below. The number of shares of Series A-1
Preferred Stock shall initially be 31,620, subject to decrease (but not below
the number of shares of such series then outstanding) from time to time by
action of the Board of Directors.

2. Rank. The Series A-1 Preferred Stock shall rank senior to the Common Stock,
senior to any other class or series of capital stock of the Corporation the
terms of which do not expressly provide that it ranks on a parity with or senior
to the Series A-1 Preferred Stock (collectively and together with the Common
Stock, the “Junior Stock”), pari passu with any class or series of capital stock
of the Corporation the terms of which expressly provide that it ranks on a
parity with the Series A-1 Preferred Stock (collectively, the “Parity Stock”),
and junior to any other class or series of capital stock of the Corporation the
terms of which expressly provide that it ranks senior to the Series A-1
Preferred Stock (collectively, “Senior Stock”); provided, that as to dividends,
only upon the approval of record holders of a majority of the shares of Series
A-1 Preferred Stock outstanding on the date of such approval; provided, further,
however, that the previous clause in no way shall restrict the Corporation from
adopting, at any time, a rights plan. Nothing in this Certificate shall prevent
or otherwise affect the declaration or payment of any dividend or distribution
on the Common Stock or any other class or series of capital stock of the
Corporation outstanding from time to time other than upon any liquidation,
dissolution or winding up of the Corporation (“Liquidation”), as long as the
dividends are accruing on the Series A-1 Preferred Stock as provided in
Section 3.

3. Dividends and Distributions. The holder of each share of Series A-1 Preferred
Stock shall be entitled to receive dividends on such share of Preferred Stock
from and including the date of issuance of such share to but excluding the date
of the redemption or conversion of such share or the date of Liquidation. Such
dividends shall accrue on a daily basis from the date of issuance (computed on
the basis of a 360-day year of twelve 30-day months) on the Preference Amount of
such share, compounded as of the end of each of the Corporation’s fiscal
quarters at a rate per annum equal to the Accumulation Rate, and such dividends
shall accrue whether or not they have been declared and whether or not there are
profits, surplus or other funds of the Corporation legally available for the
payment of dividends. The holders of shares of Series A-1 Preferred Stock shall
not be entitled to receive or participate in any dividends or other
distributions made by the Corporation that are not provided for in this
Section 3, except as provided for in Section 6.8.

 

- 9 -



--------------------------------------------------------------------------------

4. Liquidation, Dissolution or Winding Up.

4.1. Liquidation Preference. In the event of any Liquidation, either voluntary
or involuntary, distributions to the holders of the Series A-1 Preferred Stock
shall be made in the following manner:

4.1.1. Each holder of Series A-1 Preferred Stock shall be entitled to receive,
after distribution of any of the assets of the Corporation to the holders of any
Senior Stock, pro rata with any shares of Parity Stock (in proportion to their
respective liquidation preferences) and prior and in preference to any
distribution of any of the assets of the Corporation to the holders of any
shares of Junior Stock, by reason of their ownership of such stock, an amount
per share of Series A-1 Preferred Stock held by such holder (the “Liquidation
Amount”) equal to the Preference Amount as of the date of the Liquidation. If
after distribution of any of the assets of the Corporation to the holders of any
shares of Senior Stock, the assets of the Corporation shall be insufficient to
permit the payment in full to the holders of the Series A-1 Preferred Stock of
the full Liquidation Amount and the payment in full to the holders of any shares
of Parity Stock of the liquidation preference applicable to such Parity Stock,
then the entire remaining assets of the Corporation legally available for
distribution shall be distributed ratably among the holders of Series A-1
Preferred Stock and Parity Stock, to the exclusion of any Junior Stock, in
accordance with the respective amounts which would be payable in respect of the
shares held by each of them upon such distribution if all amounts payable on or
in respect of such shares were paid in full.

4.1.2. After payment has been made to the holders of Series A-1 Preferred Stock
of the full amount to which they are entitled pursuant to Section 4.1.1, the
holders of Series A-1 Preferred Stock shall not be entitled to any further
distributions, with respect to the shares of Series A-1 Preferred Stock, of the
assets of the Corporation with respect to the Liquidation.

4.1.3. The Corporation shall give written notice of a Liquidation to each holder
of record of Series A-1 Preferred Stock at least 30 days prior to the date for
payment or distribution to stockholders stated in the Corporation’s notice.

4.2. Change of Control. A Change of Control of the Corporation shall not be
deemed a Liquidation for purposes of this Section 4.

4.3. Distributions Other Than Cash. Whenever any distribution provided for in
this Section 4 shall be payable in property other than cash, the value of such
distribution shall be the Current Market Price of such property as of the record
date for holders entitled to participate in the Liquidation.

 

- 10 -



--------------------------------------------------------------------------------

5. Voting Rights; Amendments.

5.1. Voting Rights. Except as provided herein and in Section 2 and as otherwise
required by law, the holders of Series A-1 Preferred Stock shall not have any
voting rights. The rights, preferences, qualifications, limitations, and
restrictions of the Series A-1 Preferred Stock may be amended by the Board of
Directors of the Corporation subject only to the approval of the holders of a
majority of the outstanding shares of Series A-1 Preferred Stock and without
approval of the Common Stock or any other class or series of capital stock,
excepts as otherwise required by law. Each holder of Series A-1 Preferred Stock
shall have, on any matter submitted to the holders of Series A-1 Preferred
Stock, one vote for each share held.

6. Conversion Rights. The holders of Series A-1 Preferred Stock shall have the
following rights with respect to the conversion of the Series A-1 Preferred
Stock into shares of Common Stock:

6.1. General. Subject to and in compliance with the provisions of this
Section 6, shares of Series A-1 Preferred Stock may, at the option of the holder
thereof, be converted at any time and from time to time into the number of
validly issued, fully-paid and non-assessable shares of Common Stock equal to
the product obtained by multiplying the Conversion Rate (determined as provided
in Section 6.2) by the number of shares of Preferred Stock held by such holder
being converted.

6.2. Conversion Rate. The conversion rate in effect at any time for shares of
the Series A-1 Preferred Stock to be converted (the “Conversion Rate”) shall be
the quotient obtained by dividing the Preference Amount of the shares of
Preferred Stock to be converted by the Conversion Value then in effect for such
shares.

6.3. Conversion Value. The Conversion Value shall initially be $94.86, and shall
be adjusted from time to time in accordance with Section 6.4 hereof (as so
adjusted, the “Conversion Value”).

 

- 11 -



--------------------------------------------------------------------------------

6.4. Adjustments to Conversion Value. In the event at any time of (a) a
subdivision (by a stock split, stock dividend or similar transaction) by the
Corporation of outstanding shares of Common Stock into a greater number of
shares of Common Stock, or (b) a combination (by a reverse stock split or
similar transaction) of the Corporation of outstanding shares of Common Stock
into a smaller number of shares of Common Stock (any of the foregoing being
referred to as an “Extraordinary Common Stock Event”), the Conversion Value
shall, effective as of the time such Extraordinary Common Stock Event becomes
effective, be adjusted to equal the product of (x) the Conversion Value in
effect immediately prior to the effectiveness of such Extraordinary Common Stock
Event, multiplied by (y) a fraction, the numerator of which shall be the number
of shares of Common Stock outstanding immediately prior to such Extraordinary
Common Stock Event and the denominator of which shall be the number of shares of
Common Stock outstanding immediately after the effectiveness of such
Extraordinary Common Stock Event.

6.5 Corporate Change. Prior to the consummation of any Corporate Change, the
Corporation shall make appropriate provisions to ensure that each holder of
Preferred Stock shall have the right to receive in lieu of the shares of Common
Stock that the holder otherwise would have been entitled to receive upon
conversion, the stock, securities or assets that the holder would have received
in connection with the Corporate Change if the holder had converted the holder’s
Preferred Stock immediately prior to the close of business on the record date
for holders of Common Stock entitled to receive the stock, securities or assets
delivered to such holders as a result of the Corporate Change (assuming such
holder failed to exercise any rights of election and received per share the kind
and amount of consideration receivable per share by a plurality of the
non-electing shares of Common Stock). The Corporation shall not effect any
Corporate Change unless, prior to the consummation of the Corporate Change, the
successor corporation (if other than the Corporation) or the purchasing Person
assumes by written instrument the obligation to deliver to each holder of Series
A-1 Preferred Stock such shares of stock, securities or assets that the holder
is entitled to receive in accordance with this Section 6.5.

6.6 Conversion Procedure.

(a) To exercise its conversion rights pursuant to this Section 6, a holder of
Series A-1 Preferred Stock shall surrender the certificate or certificates
representing the shares being converted to the Corporation at its principal
office or, if the Corporation has appointed an agent and provided the holders of
Series A-1 Preferred Stock notice thereof, at the office of the agent designated
by the Corporation for such purpose, together with written notice to the
Corporation substantially in the form of Exhibit A hereto (a “Conversion
Notice”) that such holder elects to convert such shares, or if fewer than all
the shares represented by a single share certificate are to be converted, the
number of shares represented thereby to be converted. The certificate or
certificates for shares of Series A-1 Preferred Stock surrendered for conversion
shall be accompanied by proper assignment thereof to the Corporation or in
blank.

 

- 12 -



--------------------------------------------------------------------------------

(b) Each conversion of Series A-1 Preferred Stock shall be deemed to have been
effected as of the close of business on the effective date of such conversion as
specified in the Conversion Notice (the “Conversion Date”); provided, however,
that the Conversion Date shall not be a date earlier than the date such
Conversion Notice is received by the Corporation (or its designated agent), and
if such Conversion Notice does not specify a conversion date, the Conversion
Date shall be deemed to be the date such Conversion Notice is received by the
Corporation (or its designated agent). On the Conversion Date, the rights as a
holder of the Series A-1 Preferred Stock to be converted (including the right to
receive dividends thereon, except as provided in Section 6.8 hereof) shall
cease, and the person or persons in whose name or names any certificate or
certificates for shares of Common Stock are to be issued upon such conversion
shall be deemed to have become the holder or holders of record of the shares of
Common Stock represented thereby

(c) Promptly after the Conversion Date (and in any event within three Business
Days), the Corporation shall deliver to the converting holder at the address set
forth in the conversion notice (a) a certificate or certificates representing,
in the aggregate, the number of shares of Common Stock issued upon such
conversion, in the same name or names as the certificates representing the
converted shares or in such other name or names as the converting holder shall
specify (subject to any applicable legal, contractual or other restrictions on
transfer) and in such denomination or denominations as the converting holder
shall specify and a check for cash with respect to any fractional interest in a
share of Common Stock as provided in Section 6.7, and (b) a certificate
representing any shares of Series A-1 Preferred Stock that were represented by
the certificate or certificates delivered to the Corporation in connection with
such conversion but that were not converted.

(d) The issuance of certificates for shares of Common Stock upon the conversion
of Series A-1 Preferred Stock shall be made without charge to the holder of such
Preferred Stock for any issuance tax in respect thereof if issued in the name of
such holder, and otherwise any certificates shall not be issued until payment of
any applicable transfer tax has been made by such holder.

6.7 Cash in Lieu of Fractional Shares. No fractional share of Common Stock or
scrip representing a fractional share shall be issued upon the conversion of any
shares of Series A-1 Preferred Stock, provided, that if more than one share of
Preferred Stock shall be surrendered for conversion at any one time by the same
holder, the number of full shares of Common Stock issuable upon conversion
thereof shall be computed on the basis of the aggregate number of shares of
Series A-1 Preferred Stock so surrendered. Instead of any fractional share of
Common Stock which would otherwise be issuable upon conversion of any shares of
Series A-1 Preferred Stock, the Corporation shall pay to the holder of the
converted shares of Series A-1 Preferred Stock cash in respect of any such
fractional share of Common Stock in an amount equal to the same fraction of the
Current Market Price per share of Common Stock on the Conversion Date.

 

- 13 -



--------------------------------------------------------------------------------

6.8 Certain Distributions. Upon the conversion by any holder of Series A-1
Preferred Stock of shares of Series A-1 Preferred Stock into Common Stock
pursuant to this Section 6, such holder shall have the right to receive, and
shall be paid promptly thereafter (and in any event within three Business Days),
any extraordinary dividends or distributions as shall have been declared and
paid or made by the Corporation on or with respect to the Common Stock as a
class during the period commencing on the date on which the shares of Series A-1
Preferred Stock being converted were issued and ending on the Conversion Date in
such amounts as such holder would have received had such holder converted such
shares of Series A-1 Preferred Stock immediately prior to the close of business
on the record date established for holders of Common Stock entitled to receive
such dividends or distributions without interest; provided, however, that the
terms of this Section 6.8 shall not apply to ordinary cash dividends or if an
adjustment to the Conversion Rate was made with respect to such distribution.
Upon effecting any dividend or distribution in which a holder of shares of
Preferred Stock shall be entitled to participate following conversion as
contemplated by this Section 6.8, the Corporation shall place in escrow on
customary business terms at the Corporation’s expense, for the benefit of the
holders of the Series A-1 Preferred Stock, the property to which such holders
shall be entitled upon conversion as contemplated by this Section 6.8, and such
property shall be maintained in escrow at the Corporation’s expense until such
time as the related shares of Series A-1 Preferred Stock have been converted or
redeemed; provided, however, that the Corporation may, at its expense,
substitute another arrangement for such escrow arrangement to the extent
advisable based upon of consultation with the Corporation’s outside counsel in
connection with any tax treatment desired to be achieved in connection with any
distribution of property by the Corporation.

 

- 14 -



--------------------------------------------------------------------------------

6.9 Notice to Holders. In the event the Corporation shall propose to take or
otherwise undergo any action of the type described in Section 6.4 (but only if
the action of the type described in Section 6.4 would result in an adjustment in
the Conversion Value), engage in a Corporate Change as contemplated by
Section 6.5 or pay or make an extraordinary dividend or distribution of the type
described in Section 6.8, the Corporation shall give notice to each holder of
shares of Preferred Stock in the manner set forth in Section 11, which notice
shall specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place. Such notice shall also
set forth such facts as are reasonably necessary to indicate the effect of such
action (to the extent such effect may be known at the date of such notice) on
the Conversion Value and the number, kind or class of shares or other securities
or property which shall be deliverable upon conversion of shares of Preferred
Stock. In the case of any action which would require the fixing of a record
date, such notice shall be given prior to such record date, and in case of all
other action, such notice shall be given at least five Business Days prior to
the taking of such proposed action. Failure to give such notice, or any defect
therein, shall not affect the legality or validity or any such action.

6.10 Valid Issuance. All shares of Common Stock which may be issued upon
conversion of the shares of Preferred Stock shall upon issuance by the
Corporation be duly and validly issued, fully paid and nonassessable.

7. Redemptions

7.1. Redemptions At Holder’s Option. The holders of Series A-1 Preferred Stock
shall not have the right to require the Corporation to redeem shares of Series
A-1 Preferred Stock.

7.2. Redemption At Corporation’s Option. The Corporation shall not have the
right under this Certificate to redeem outstanding shares of Series A-1
Preferred Stock prior to September 24, 2013. On or after September 24, 2013, the
Corporation, at its option, may redeem the shares of Series A-1 Preferred Stock,
in whole or in part, out of funds legally available therefore, at any time or
from time to time, subject to the notice provisions and provisions for partial
redemption described below, at a redemption price for each share of Series A-1
Preferred Stock redeemed of $1000, provided that, the Corporation shall also pay
to holders of shares of Series A-1 Preferred Stock being redeemed all accrued
but unpaid dividends at the time of payment of the redemption price. In case the
Corporation shall desire to exercise the right to redeem the shares of Series
A-1 Preferred Stock, in whole or in part, pursuant to this Section 7.2, it shall
fix a date for redemption, and it, or at its request, a transfer agent, shall
mail or cause to be mailed a notice of such redemption at least twenty (20) and
not more than sixty (60) days prior the date fixed for redemption to the record
holders of the shares of Series A-1 Preferred Stock to be redeemed at their last
addresses as the same appear on the Corporation’s stock records. Such mailing
shall be by first class mail. The notice if mailed in the manner herein

 

- 15 -



--------------------------------------------------------------------------------

provided shall be conclusively presumed to have been duly given, whether or not
the holder receives such notice. In any case, failure to give such notice by
mail or any defect in the notice to the holder of any share of Series A-1
Preferred Stock designated for redemption shall not affect the validity of the
proceedings for the redemption of any other share of Series A-1 Preferred Stock.
Each such notice of redemption shall specify the number of shares of Series A-1
Preferred Stock to be redeemed, the date fixed for redemption, the redemption
price at which such shares of Preferred Stock are to be redeemed, that payment
will be made upon presentation and surrender of the certificate or certificates
representing such shares of Series A-1 Preferred Stock, that dividends accrued
to (but excluding) the date fixed for redemption will be paid as specified in
said notice, and that on and after said date dividends thereon or on the portion
thereof to be redeemed will cease to accrue. Such notice shall also state the
current Conversion Value and the date on which the right to convert such shares
of Preferred Stock into Common Stock will expire. If fewer than all the
outstanding shares of Series A-1 Preferred Stock are to be redeemed, shares to
be redeemed shall be selected by the Corporation from outstanding shares of
Series A-1 Preferred Stock not previously called for redemption by lot or pro
rata (as near as may be) or by any other equitable method determined by the
Corporation in its sole discretion. If notice of redemption has been given as
above provided, on and after the date fixed for redemption (unless the
Corporation shall default in the payment of the redemption price, together with
accrued and unpaid dividends to (but excluding) said date), dividends on such
shares of Series A-1 Preferred Stock so called for redemption shall cease to
accrue and such shares of Series A-1 Preferred Stock shall be deemed no longer
outstanding and the holders thereof shall have no right in respect of such
shares of Series A-1 Preferred Stock except the right to receive the redemption
price thereof and accrued and unpaid dividends to (but excluding) the date fixed
for redemption, without interest thereon. If fewer than all the shares of Series
A-1 Preferred Stock represented by any certificate are redeemed, a new
certificate shall be issued representing the unredeemed shares without cost to
the holder thereof.

8. Reservation of Stock. The Corporation shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock (or out of
its authorized shares of Common Stock held in the treasury of the Corporation),
for the purpose of effecting the conversion of the Series A Preferred Stock, the
full number of shares of Common Stock then issuable upon conversion pursuant to
Section 6 of all outstanding shares of Series A-1 Preferred Stock.

 

- 16 -



--------------------------------------------------------------------------------

9. Transfer. The Corporation shall keep at its principal office a register for
the registration of shares of Series A-1 Preferred Stock. Upon the surrender of
any certificate representing Preferred Stock at the Corporation’s principal
office accompanied by proper assignment thereof to the Corporation or in blank,
the Corporation shall, at the request of the record holder of the certificate,
execute and deliver a new certificate or certificates in exchange representing
in the aggregate the number of shares of Preferred Stock represented by the
surrendered certificate. Each new certificate shall be registered in the name
and represent the number of shares of Preferred Stock requested by the holder of
the surrendered certificate and shall be substantially identical in form to the
surrendered certificate. Any transfer of Series A-1 Preferred Stock shall be
subject to any applicable legal, contractual or other restrictions on transfer
and the payment of any applicable transfer taxes by the transferring holder.

Every share of Series A-1 Preferred Stock that bears or is required under this
Section 9 to bear the legend set forth in this Section 9 (together with any
Common Stock issued upon conversion of the Series A-1 Preferred Stock and
required to bear the legend set forth below, collectively, the “Restricted
Securities”) shall be subject to the restrictions on transfer set forth in this
Section 9 (including those set forth in the legend set forth below) unless such
restrictions on transfer shall be waived by written consent of the Corporation,
and the holder of each such Restricted Securities, by such holder’s acceptance
thereof, agrees to be bound by all such restrictions on transfer. As used in
this Sections 9, the term “transfer” encompasses any sale, pledge, transfer or
other disposition of any Restricted Securities.

Every share of Series A-1 Preferred Stock, and every certificate evidencing such
Series A-1 Preferred Stock (and all securities issued in exchange therefor or
substitution thereof, other than Common Stock, if any, issued upon conversion
therefor) shall bear a legend in substantially the following form, unless such
Series A-1 Preferred Stock has been sold pursuant to a registration statement
that has been declared effective under the Securities Act (and which continues
to be effective at the time of such transfer), or unless otherwise agreed by the
Corporation in writing:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF THE CORPORATION THAT THIS SECURITY MAY NOT BE RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED OTHER THAN (1) TO THE CORPORATION, (2) IN AN
OFFSHORE TRANSACTION (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN
ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 (IF
APPLICABLE) UNDER THE SECURITIES ACT OR (4) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. BY PURCHASING
THIS SECURITY, THE HOLDER REPRESENTS AND AGREES FOR THE BENEFIT OF THE
CORPORATION THAT IT IS HOLDING THIS SECURITY FOR INVESTMENT PURPOSES

 

- 17 -



--------------------------------------------------------------------------------

AND NOT FOR DISTRIBUTION. THE HOLDER HEREOF WILL NOT, DIRECTLY OR INDIRECTLY,
ENGAGE IN ANY HEDGING TRANSACTIONS WITH REGARD TO THIS SECURITY OR ANY COMMON
STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY EXCEPT AS PERMITTED BY THE
SECURITIES ACT.

Any Series A-1 Preferred Stock, any certificate evidencing such Series A-1
Preferred Stock (and all securities issued in exchange therefor or substitution
thereof, other than Common Stock, if any, issued upon conversion therefor) shall
also bear a legend in substantially the following form:

THE HOLDER HEREOF, BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE
CORPORATION THAT THIS SECURITY MAY NOT BE RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT THE CORPORATION’S PRIOR WRITTEN CONSENT, WHICH MAY BE
WITHHELD AT ITS ABSOLUTE DISCRETION, OTHER THAN TO THE HOLDER’S DEVISEES UPON
THE HOLDER’S DEATH, PURSUANT TO A COURT ORDER, OR IN A TRANSFER IN CONNECTION
WITH ESTATE PLANNING FOR WHICH THE HOLDER PROVIDES A LEGAL OPINION SATISFACTORY
TO THE CORPORATION THAT STATES THAT THE TRANSFER DOES NOT CONSTITUTE A “SALE”
UNDER THE SECURITIES ACT, PROVIDED IN EACH SUCH CASE A MINIMUM OF 1,000 SHARES
OF SERIES A-1 PREFERRED STOCK IS HELD BY EACH SUBSEQUENT HOLDER.

Every stock certificate representing Common Stock issued upon conversion of a
share of Series A-1 Preferred Stock shall bear a legend in substantially the
following form, unless such Common Stock (a) has been sold pursuant to a
registration statement that has been declared effective under the Securities Act
(and which continues to be effective at the time of such transfer), (b) can be
sold by the holder thereof pursuant to Rule 144(k) under the Securities Act
without restrictions on resale provided the holder has delivered appropriate
representations required by the Company with respect to compliance with such
rule, or (c) has been issued upon conversion of Preferred Stock that had been
transferred pursuant to a registration statement that has been declared
effective under the Securities Act (and which continue to be effective at the
time of such transfer), or unless otherwise agreed by the Corporation in
writing:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF THE CORPORATION THAT THIS SECURITY MAY NOT BE RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED OTHER THAN (1) TO THE CORPORATION, (2) IN AN
OFFSHORE TRANSACTION (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN
ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 (IF
APPLICABLE) UNDER THE SECURITIES ACT OR (4) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER

 

- 18 -



--------------------------------------------------------------------------------

HEREOF, BY PURCHASING THIS SECURITY, REPRESENTS AND AGREES FOR THE BENEFIT OF
THE CORPORATION THAT IT IS HOLDING THIS SECURITY FOR INVESTMENT PURPOSES AND NOT
FOR DISTRIBUTION. THE HOLDER HEREOF WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN
ANY HEDGING TRANSACTIONS WITH REGARD TO THIS SECURITY OR ANY COMMON STOCK
ISSUABLE UPON CONVERSION OF THIS SECURITY EXCEPT AS PERMITTED BY THE SECURITIES
ACT.

The Corporation has no obligation under this Certificate to file any
registration statement covering resales of any Series A-1 Preferred Stock, any
shares of Common Stock issuable or issued upon conversion of Series A-1
Preferred Stock, or any other securities.

10. Replacement.

Upon receipt of evidence reasonably satisfactory to the Corporation of the
ownership and the loss, theft, destruction or mutilation of any certificate
evidencing shares of Series A-1 Preferred Stock, and in the case of any such
loss, theft or destruction, upon receipt of indemnity and a surety bond
satisfactory to the Corporation, or, in the case of any such mutilation, upon
surrender of the mutilated certificate, the Corporation shall execute and
deliver in replacement a new certificate of like kind representing the number of
shares of Series A-1 Preferred Stock represented by the lost, stolen, destroyed
or mutilated certificate and dated the date of the lost, stolen, destroyed or
mutilated certificate.

11. Notices.

All notices under this Certificate of Designation shall be in writing and sent
by (a) certified or registered mail, return receipt requested, (b) a recognized
overnight courier service, (c) telecopier or (d) personal delivery. Notices to
the Corporation shall be addressed to the Corporation’s chief executive officer
at the Corporation’s principal executive offices, and notices to any holder
shall be addressed to such holder’s address in the records of the Corporation.
Any notice shall be deemed duly given (x) in the case of a notice sent other
than by mail, on the date actually delivered at such addressed (evidenced, in
the case of delivery by courier or other delivery service, by confirmation of
delivery from the service making the delivery or, in the case of a notice sent
by telecopier, by receipt of a transmission confirmation form or the addressee’s
confirmation of receipt), and (y) in the case of any notice sent by mail, on the
third Business Day following deposit in the U.S. mails with first-class postage
prepaid.

 

- 19 -



--------------------------------------------------------------------------------

12. Definitions.

12.1. “Accumulation Rate” means 0.6325%.

12.2. “Business Day” means any day other than a Saturday or Sunday or a day on
which commercial banking institutions in Boston, Massachusetts or New York, New
York are authorized by law to be closed. Any reference to “days” (unless
Business Days are specified) shall mean calendar days.

12.3. “Change of Control” shall mean any consolidation, merger, issuance of
capital stock, sale of all or substantially all the assets of the Corporation or
similar transaction to which the Corporation is a party (whether in a single
transaction or series of related transactions) in which the stockholders of the
Corporation immediately prior to such event do not own, directly or indirectly,
a majority of the outstanding voting power of the surviving corporation or
acquiring entity, as the case may be, received in respect of their Corporation
shares, immediately after such event.

12.4. “Corporate Change” shall mean any capital reorganization,
reclassification, consolidation, merger or sale of all or substantially all of
the Corporation’s assets to another Person which is effected in such a way that
holders of Common Stock are entitled to receive (either directly or upon a
subsequent liquidation of the Corporation) securities or assets in respect of or
in exchange for Common Stock.

12.5. “Current Market Price” shall mean on any date specified herein (a) with
respect to any securities, the average daily Market Price during the period of
the most recent 10 trading days, ending on such date, except that if such
securities are not then listed or admitted to trading on any national securities
exchange or quoted in the over-the-counter market, the Current Market Price
shall be the Market Price on such date, and (b) with respect to any property
other than securities, the fair value thereof on such date as reasonably
determined in good faith by the Board of Directors of the Corporation as of the
date on which the determination is to be made.

12.6. “Market Price” shall mean on any date specified herein with respect to
securities issued by any Person, the amount per share or other applicable unit
of such securities equal to (a) the last sale price of such securities, regular
way, at the end of regular market trading on such date or, if no such sale takes
place on such date, the average of the closing bid and asked prices thereof at
the end of regular market trading on such date, in each case as officially
reported on the principal national securities exchange on which such securities
are then listed or admitted to trading; or (b) if such securities are not then
listed or admitted to trading on any national securities exchange but are
designated as a national market system security by the NASD, the last trading
price of such securities at the end of regular market trading on such date, or
(c) if

 

- 20 -



--------------------------------------------------------------------------------

there shall have been no trading on such date or if such securities are not so
designated, the average of the closing bid and asked prices of such securities
at the end of regular market trading on such date as shown by the NASD automated
quotation system, or (d) if such securities are not then listed or admitted to
trading on any national exchange or quoted in the over-the-counter market, the
fair value thereof on such date as reasonably determined in good faith by the
Board of Directors of the Corporation as of the date on which the determination
is to be made.

12.7. “NASD” shall mean the National Association of Securities Dealers, Inc.

12.8. “Person” shall mean an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization or other
entity.

12.9. “Preference Amount” shall mean with respect to each share of Preferred
Stock the sum of (a) $1,000 plus (b) all accrued and unpaid dividends on such
share.

 

- 21 -



--------------------------------------------------------------------------------

AGENUS INC. has caused this Certificate of Designation to be signed by Garo
Armen, its Chairman and Chief Executive Officer, and attested by Karen
Valentine, Secretary, this 30th day of January 2013.

 

/S/ Garo Armen

Chairman and Chief Executive Officer

ATTEST:

 

/S/ Karen Valentine

Secretary

 

- 22 -



--------------------------------------------------------------------------------

EXHIBIT A

AGENUS INC

Conversion Notice

Series A-1 Convertible Preferred Stock

Reference is made to the Certificate of Designation, Preferences and Rights (the
“Certificate of Designation”) of the Series A-1 Convertible Preferred Stock,
face amount $1,000 per share (the “Preferred Stock”), of Agenus Inc., a Delaware
corporation (the “Corporation”).

In accordance with and pursuant to the Certificate of Designation, the
undersigned hereby elects to convert the number of shares of Preferred Stock
indicated below into shares of Common Stock, par value $0.01 per share (the
“Common Stock”), of the Corporation, by tendering the stock certificate(s)
representing the share(s) of Preferred Stock specified below as of the date
specified below.

 

Date of Conversion:  

 

 

 

Number of shares of Preferred Stock to be converted:  

 

shares

 

Stock certificate no(s). of shares of Preferred Stock to be converted:  

 

Please confirm the following information:

 

Conversion Value: $  

 

 

 

Number of shares of Common Stock to be issued:  

 

  shares

Please issue the Common Stock and, if applicable, any check drawn on an account
of the Corporation, in the following name and to the following address:

 

Name of holder of Common Stock:  

 

 

 

Address of holder:  

 

 

 

 

 

Facsimile Number:  

 

 

- 23 -



--------------------------------------------------------------------------------

The holder represents hereby to the Corporation that he/she/it is/is not (and
has not been during the preceding three months) an “affiliate” of the
Corporation as such term is defined in Rule 144(a) promulgated under the
Securities Act of 1933, as amended.

 

AUTHORIZATION: By:  

 

  Signature of preferred stockholder, exactly as it appears on stock certificate
Name (print): Title:

 

Dated:  

 

ACKNOWLEDGED AND AGREED:

 

AGENUS INC. By:  

 

Name:   Title:  

 

- 24 -